Exhibit 21 Subsidiaries of the Registrant The information below is provided, as of December 31, 2011 with respect to the subsidiaries of the Registrant, all of which are wholly owned by the Corporation, directly or indirectly. The names of certain inactive subsidiaries and other consolidated subsidiaries of the Registrant have been omitted because such subsidiaries would not constitute a significant subsidiary, individually or in the aggregate. Name Organized Underthe Laws of Curtiss Wright Controls (UK) Ltd United Kingdom Curtiss-Wright Antriebstechnik GmbH Switzerland Curtiss-Wright Controls Electronic Systems Inc. California Curtiss-Wright Controls Integrated Sensing, Inc. Delaware Curtiss-Wright Controls, Inc. Delaware Curtiss-Wright Electro-Mechanical Corporation Delaware Curtiss-Wright Flow Control Company Canada Nova Scotia Curtiss-Wright Flow Control Corporation New York Dy4 Inc Delaware Dy4 Systems, Inc. Ontario Indal Technologies, Inc. Canada Metal Improvement Company, LLC Delaware Novatronics, Inc. Ontario Peerless Instrument Co., Inc. New York Penny & Giles Controls Limited United Kingdom Primagraphics (Holdings) Limited United Kingdom
